January 25, 2008


Mr. Shahin A. Khoshbin
Clouse Dunn Khoshbin LLP
1201 Elm St.
5200 Renaissance Tower
Dallas, TX 75270
Ms. Ruth Ellen Piller
Hays McConn Rice & Pickering, P.C.
1200 Smith Street, Suite 400
Houston, TX 77002

RE:   Case Number:  07-0384
      Court of Appeals Number:  14-05-00254-CV
      Trial Court Number:  2003-31949

Style:      WARWICK TOWERS COUNCIL OF CO-OWNERS, BY AND THROUGH ST. PAUL
      FIRE & MARINE INSURANCE COMPANY
      v.
      PARK WARWICK, L.P., PARK WARWICK INVESTMENTS, L.L.C., AND PARK HOTEL
      INVESTMENTS, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |